DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 25-26, 37, and 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,474,478. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application

21. A method for determining an end of life of a continuous analyte sensor, comprising:

evaluating a plurality of risk factors associated with end of life symptoms of a sensor;





determining an end of life status of the sensor based on the evaluation of the plurality of risk factors; and



providing an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor.






25. The method of claim 21, wherein evaluating a plurality of risk factors comprises translating outputs of the plurality of risk factor evaluations to end of life risk factor values.

26. The method of claim 25, wherein translating an output of end of life risk factor values comprises determining a likelihood of recovery.

37. A system for determining an end of life of a continuous analyte sensor, the system comprising sensor electronics configured to be operably connected to a continuous analyte sensor, the sensor electronics configured to: 

evaluate a plurality of risk factors associated with end of life symptoms of a sensor; 



determine an end of life status of the sensor based on the evaluation of the plurality of risk factors; and


provide an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor.






41. The system of claim 37, wherein the sensor electronics are configured to evaluate a plurality of risk factors by translating outputs of the plurality of 

42. The system of claim 41, wherein the sensor electronics are configured to translate an output of end of life risk factor values by determining a likelihood of recovery.

21. A method for determining an end of life of a continuous analyte sensor, comprising:

evaluating a plurality of risk factors associated with end of life symptoms of a sensor;





determining an end of life status of the sensor based on the evaluation of the plurality of risk factors; and





providing an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor.






25. The method of claim 21, wherein evaluating a plurality of risk factors comprises translating outputs of the plurality of risk factor evaluations to end of life risk factor values.

26. The method of claim 25, wherein translating an output of end of life risk factor values comprises determining a likelihood of recovery.


37. A system for determining an end of life of a continuous analyte sensor, the system comprising sensor electronics configured to be operably connected to a continuous analyte sensor, the sensor electronics configured to: 








determine an end of life status of the sensor based on the evaluation of the plurality of risk factors; and





provide an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor.






41. The system of claim 37, wherein the sensor electronics are configured to evaluate a plurality of risk factors by translating outputs of the plurality of risk factor evaluations to end of life risk factor values.

42. The system of claim 41, wherein the sensor electronics are configured to translate an output of end of life risk factor values by determining a likelihood of recovery.



1.  A method for determining an end of life of a continuous analyte sensor, comprising: 

evaluating a plurality of risk factors associated with end of life symptoms of a sensor;  
translating outputs of the plurality of risk factor evaluations to end of life risk factor values;  



determining a likelihood of recovery based on the end of life risk factor values; determining an end 

providing an output related to the end of life status of the sensor.
4.  The method of claim 1, wherein the plurality of risk factors comprises end of life noise, and wherein evaluating end of life noise comprises 
evaluating at least one of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor or noise patterns by pattern recognition algorithms. 

(see Claims 1 and 4 above)




(see Claims 1 and 4 above)



15.  A system for determining an end of life of a continuous analyte sensor, the system comprising sensor electronics configured to be operably 
connected to a continuous analyte sensor, the sensor electronics configured to: 

evaluate a plurality of risk factors associated with end of life symptoms of a sensor;  
translate outputs of the plurality of risk factor evaluations to end of life risk factor values;  

determine a likelihood of recovery based on the 
end of life risk factor values;  determine an end of life status of the sensor based on the likelihood of recovery;  and 

provide an output related to the end of life status of the sensor. 
18.  The system of claim 15, wherein the plurality of risk factors comprises end of life noise, and wherein evaluating end of life noise comprises 
evaluating at least one of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor or noise patterns by pattern recognition algorithms. 

(see Claims 15 and 18 above)






(see Claims 15 and 18 above)




29.  A method for determining an end of life of a continuous analyte sensor, comprising: 

evaluating a plurality of risk factors associated with end of life symptoms of a sensor, wherein each of the plurality of risk factors is partially indicative of the end of life of the sensor based on a comparison of the risk factor to one or more criteria;  

determining an end of life status of the sensor based on the evaluation of the plurality of risk factors, wherein if at least two of the plurality of risk factors are determined to meet the one or more criteria, respectively, then the combination of the at least two variables is indicative of the end of life of the sensor; and 

providing an output related to the end of life status of the sensory. 
32.  The method of claim 29, wherein the plurality of risk factors comprises end of life noise, and wherein evaluating end of life noise comprises 
evaluating at least one of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor or noise patterns by pattern recognition algorithms. 
 
(see Claims 29 and 32 above)




(see Claims 29 and 32 above)




43.  A system for determining an end of life of a continuous analyte sensor, the system comprising sensor electronics configured to be operably 
connected to a continuous analyte sensor, the sensor electronics configured to: 


of the end of life of the sensor based on a comparison of the risk factor to one or more criteria;  

determine an end of life status of the sensor based on the evaluation of the plurality of risk factors, wherein if at least two of the plurality of risk factors are determined to meet the one or more criteria, respectively, then the combination of the at least two variables is indicative of the end of life of the sensor;  and 

provide an output related to the end of life status of the sensor. 
46.  The system of claim 43, wherein the plurality of risk factors comprises end of life noise, and wherein evaluating end of life noise comprises 
evaluating at least one of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor or noise patterns by pattern recognition algorithms.

(see Claims 43 and 46 above)
 




(see Claims 43 and 46 above)




Claims 21-24 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,211,092. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application

21. A method for determining an end of life of a continuous analyte sensor, comprising:

evaluating a plurality of risk factors associated with end of life symptoms of a sensor;


providing an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor.
























22. The method of claim 21 wherein the plurality of risk factors further includes a rate of change of sensor sensitivity.

23. The method of claim 22 wherein evaluating a rate of change of sensor sensitivity comprises evaluating at least one of a direction of rate of change of sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information.

24. The method of claim 21 wherein evaluating a characterization of the noise arising in the signal from the sensor includes evaluating a spectral content of the signal from the sensor or noise patterns by pattern recognition algorithms.

37. A system for determining an end of life of a continuous analyte sensor, the system comprising sensor electronics configured to be operably 

evaluate a plurality of risk factors associated with end of life symptoms of a sensor; 

determine an end of life status of the sensor based on the evaluation of the plurality of risk factors; and

provide an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor.






















38. The system of claim 37 wherein the plurality of risk factors further includes a rate of change of sensor sensitivity.

39. The system of claim 37 wherein the sensor electronics are configured to evaluate a rate of change of sensor sensitivity comprises evaluating at least one of a direction of rate of change of sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information.

40. The system of claim 37 wherein the sensor electronics are configured to evaluate a characterization of the noise arising in the signal from the sensor includes evaluating a spectral 


18.  A method for determining an end of life of a continuous analyte sensor, comprising: 
evaluating a plurality of risk factors associated with end of life symptoms of a sensor;  


based on the evaluation of the plurality of risk factors;  and 

providing an output related to the end of life status of the sensor, wherein the plurality of risk factors comprise at least two risk factors selected from the group consisting of a number of days the sensor has been in use, a rate of change of 
sensor sensitivity, end of life noise, oxygen concentration, glucose patterns, error between reference values, and sensor values in clinical units, wherein one of the at least two risk factors comprises a rate of change of sensor sensitivity and wherein sensor electronics are configured to evaluate a rate of change of sensor sensitivity by evaluating at least one of a direction of rate 
of change of sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity, or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information. 
20.  The method of claim 18, wherein one of the at least two risk factors comprises end of life noise, and wherein evaluating end of life noise comprises evaluating at least one of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor or noise patterns by pattern recognition algorithms. 


(see Claims 18 and 20)

 

(see Claims 18 and 20)








(see Claims 18 and 20)





1.  A system for determining an end of life of a continuous analyte sensor, the system comprising sensor electronics configured to be operably 

evaluate a plurality of risk factors associated with end of life symptoms of a sensor;  

determine an end of life status of the sensor based on the evaluation of the plurality of risk factors;  and 

provide an output related to the end of life status of the sensor, wherein the plurality of risk factors comprise at least two risk factors selected from the group consisting of a number of days the sensor has been in use a rate of change of sensor sensitivity, end of life noise, oxygen concentration, glucose patterns, error between reference values 
and sensor values in clinical units, wherein one of the at least two risk factors comprises a rate of change of sensor sensitivity, and wherein the 
sensor electronics are configured to evaluate a rate of change of sensor sensitivity by evaluating at least one of a direction of rate of change of 
sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity, or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information. 
3.  The system of claim 1, wherein one of the at least two risk factors comprises end of life noise, and wherein the sensor electronics are configured 
to evaluate end of life noise by evaluating at least one of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor, or noise patterns by pattern recognition algorithms. 
 
(see Claims 1 and 3)

 

(see Claims 1 and 3)






  


(see Claims 1 and 3)


Claim Objections
Claims 27, 28, 43, and 44 are objected to because of the following informalities:  
Claims 27, 28, 43, and 44 us the following claim language “an end of life status”. 
Independent claims 21 and 37 previously introduce “an end of life status”. The other dependent claims reference the end of life status using “the end of life status”. Currently it is unclear as if the listed dependent claims at issue are introducing a new end of life status or if they are refereeing back to the previously introduced end of life status of the independent claims. As best understood by the examiner, the examiner will treat the claimed “an end of life status” as “the end of life status” as it appears to be limiting the previously introduced end of life status. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25, 30, 32-34, 36-39, 41, 46, 48-49, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2009/0178459) in view of Schuster (US 6,741,919).
Regarding claim 21, Li discloses a method for determining an end of life of a continuous analyte sensor (see Abstract and paragraphs 0957, 0966, 0971: system and method for analyzing the condition relating to an end of life indication of a continuous analyte sensor), comprising:
evaluating a plurality of risk factors associated with end of life symptoms of a sensor (see paragraphs 0957, 0966, 0971, 0972, and 1105: evaluating the change in sensitivity to see if the change meets one or more criteria, i.e. each criteria is a risk factor, as it is associated with an indication to replace the sensor);
determining an end of life status of the sensor based on the evaluation of the plurality of risk factors (see paragraphs 0957, 0966, 0971, 0972, 1062, and 1105: based on evaluating the change in sensitivity with the plurality of criteria, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor); and
providing an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity (see paragraphs 0966, 0972, 1006-1007, 1062, and 1105: based on evaluating magnitude of a change in sensitivity, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor, alerts comprise a visual, auditory, or tactile output).

Li does not expressly disclose wherein the plurality of risk factors include a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor. 

	It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li with the teachings of Schuster, i.e. analyzing sensor noise when monitoring the sensor for impeding failure/end of life status, for the advantageous benefit of using a conventional, cost-effective, and highly reliable means for determining an impending failure of a sensor. 

Regarding claim 37, Li discloses a system for determining an end of life of a continuous analyte sensor (see Abstract and paragraphs 0957, 0966, 0971: system and method for analyzing the condition relating to an end of life indication of a continuous analyte sensor), the system comprising sensor electronics configured to be operably connected to a continuous analyte sensor (see paragraphs 0120, 0598, 0969, 0971, and 1061: processor/electronics), the sensor electronics configured to:
evaluate a plurality of risk factors associated with end of life symptoms of a sensor (see paragraphs 0957, 0966, 0971, 0972, and 1105: evaluating the change in sensitivity to see if the change meets one or more criteria, i.e. each criteria is a risk factor, as it is associated with an indication to replace the sensor);
determine an end of life status of the sensor based on the evaluation of the plurality of risk factors (see paragraphs 0957, 0966, 0971, 0972, 1062, and 1105: based 
provide an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity (see paragraphs 0966, 0972, 1006-1007, 1062, and 1105: based on evaluating magnitude of a change in sensitivity, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor, alerts comprise a visual, auditory, or tactile output).

Li does not expressly disclose wherein the plurality of risk factors include a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor. 
	
Schuster discloses a method of evaluating sensor failure wherein the plurality of risk factors includes a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor (see Abstract and column 4 lines 23-38: detecting impending failure of a sensor based on the noise component of a signal for a predetermined duration). 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li with the teachings of Schuster, i.e. analyzing sensor noise when monitoring the sensor for impeding failure/end of life status, for the 

Regarding claims 22 and 38, Li, previously modified by Schuster, further discloses wherein the plurality of risk factors further includes a rate of change of sensor sensitivity (see paragraphs 0917, 0970-0971, 0974, and 0980: discusses measuring an amount of change in sensitivity over a particular time period, i.e. rate of change).

Regarding claims 23 and 39, Li, previously modified by Schuster, further discloses wherein evaluating, i.e. sensor electronics are configured to evaluate, a rate of change of sensor sensitivity comprises evaluating at least one of a direction of rate of change of sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information (see paragraph 0965).

Regarding claims 25 and 41, Li, previously modified by Schuster, further discloses wherein evaluating, i.e. sensor electronics are configured to evaluate, a plurality of risk factors comprises translating outputs of the plurality of risk factor evaluations to end of life risk factor values (see paragraphs 0974-0975 and 1020: determines a plurality of risk factors, factors may be converted/translated to percentage values). 

Regarding claims 30 and 46, Li discloses wherein one of the plurality of risk factors is partially indicative of the end of life of the sensor based on a comparison of the risk factor to one or more criteria (see paragraph 0965).

	Li does not expressly disclose wherein each risk factor, i.e. wherein the noise related risk factors, is partially indicative of the end of life of the sensor based on a comparison of the risk factor to one or more criteria

Schuster discloses wherein the noise related risk factors are partially indicative of the end of life of the sensor based on a comparison of the risk factor to one or more criteria (see Abstract and column 1 lines 44-50). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li with the teachings of Schuster, i.e. analyzing sensor noise when monitoring the sensor for impeding failure/end of life status, for the advantageous benefit of using a conventional, cost-effective, and highly reliable means for determining an impending failure of a sensor. Once combined, monitoring both sensitivity and noise, the modification meet the limitations of the claimed invention.  

Regarding claims 32 and 48, Li, previously modified by Schuster, further discloses wherein the output related to the end of life status is displayed on a user interface (see paragraphs 0987 and 1006).

Regarding claims 33 and 49, Li, previously modified by Schuster, further discloses wherein the output related to the end of life status comprises instructions to change the sensor (see paragraph 1062).

Regarding claim 34, Li, previously modified by Schuster, further discloses wherein the output related to the end of life status comprises a data transmission (see paragraph 0966, 0987, and 1006).

	Regarding claim 36, Li, previously modified by Schuster, further discloses wherein the method is implemented on a computer having a processor and a memory coupled to said processor, wherein at least one of the evaluating, the determining, and the providing is performed using the processor (see paragraphs 0120, 0598, 0969, 0971, and 1061: processor/electronics).

Regarding claim 51, Li, previously modified by Schuster, further discloses wherein the sensor electronics comprise a processor module, the processor module comprising instructions stored in computer memory, wherein the instructions, when executed by the processor module, cause the sensor electronics to perform the evaluating, the determining and the providing (see paragraphs 0120, 0598, 0969, 0971, and 1061: processor/electronics).

Claims 24, 40, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2009/0178459) in view of Schuster (US 6,741,919) and Simpson (US 2011/0024307).

Regarding claims 24 and 40, Li and Schuster do not expressly disclose wherein evaluating, i.e. sensor electronics are configured to evaluate, a characterization of the noise arising in the signal from the sensor includes evaluating a spectral content of the signal from the sensor or noise patterns by pattern recognition algorithms.

Simpson disclose wherein evaluating, i.e. sensor electronics are configured to evaluate, a characterization of the noise arising in the signal from the sensor includes evaluating a spectral content of the signal from the sensor or noise patterns by pattern recognition algorithms (see paragraphs 0173 and 0191).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Schuster with the teachings of Simpson, i.e. using sensor electronics to recognize particular noise patterns, for the advantageous benefit of identifying environments that effect the sensitivity of the sensor/distinguishing between changes in sensitivity due to noisy environments vs sensitivity changes due to sensor failure. 

Regarding claim 50.
Claims 27-28, 35, 43-44, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2009/0178459) in view of Schuster (US 6,741,919) and Bohm (US 2012/0078071).

Regarding claims 27 and 43, Li and Schuster do not expressly disclose wherein determining, i.e. sensor electronics are configured to determine, the/an end of life risk factor values into a combined end of life score. 

Bohm discloses determining, i.e. sensor electronics are configured to determine, the/an end of life risk factor values into a combined end of life score (see paragraphs 0077, 0144, 0310, 0098, 0194, 0218 and 0311: determining a combined/universal quality score based upon a plurality of metrics). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Schuster with the teachings of Bohm, i.e. computing a universal/combined quality metric for the sensor using the previously discussed end of life metrics, for the advantageous benefit of creating an overall quality score representing the overall condition of the glucose sensor.  

Regarding claims 28 and 44, Li and Schuster do not expressly disclose wherein determining, i.e. sensor electronics are configured to determine, the/an end of life status based on the combined end of life score. 


It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Schuster with the teachings of Bohm, i.e. computing a universal/combined quality metric for the sensor using the previously discussed end of life metrics, for the advantageous benefit of creating an overall quality score representing the overall condition of the glucose sensor. Obvious that replacement of sensor event is lined to poor sensor quality. 

Regarding claims 35 and 52, Li and Schuster do not expressly disclose wherein the output related to the end of life status comprises disabling display of sensor data.

Bohm discloses the output related to the quality, i.e. previously discussed end of life, status comprises disabling display of sensor data (see paragraphs 0077, 0144, 0310, 0098, 0194, 0218 and 0311: determining a combined/universal quality score based upon a plurality of metrics, replacement associated with a determined event; and see paragraph 0310: stop displaying data based upon the quality score)
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Schuster with the teachings of Bohm, i.e. preventing the display of analyte measurements when the sensor reached the end . 

Claims 29 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2009/0178459) in view of Schuster (US 6,741,919), Bohm (US 2012/0078071), and Duke (US 2011/0184267).

Regarding claims 29 and 45, Li, Schuster, and Bohm do not expressly disclose wherein combining, i.e. i.e. sensor electronics are configured to combine, the end of life risk factor values into a combined end of life score comprises weighting one or more of the plurality of risk factors.

Duke discloses wherein combining, i.e. i.e. sensor electronics are configured to combine, the end of life risk factor values into a combined end of life score comprises weighting one or more of the plurality of risk factors (see Abstract and paragraphs 0007 and 0020: discusses weighting factors when determining sensor accuracy/malfunction).
	It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Schuster and Bohm with the teachings of Duke, i.e. weighing a plurality of factors when evaluating the status of the analyte/glucose sensor, for the advantageous benefit of increasing the accuracy/operational status evaluation of the glucose sensor. 

Claims 31 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2009/0178459) in view of Schuster (US 6,741,919) and Duke (US 2011/0184267).

Regarding claims 31 and 47, Li and Schuster do not expressly disclose wherein determining, i.e. i.e. sensor electronics are configured to determine, the end of life status comprises using a probability analysis.

	Duke discloses wherein determining, i.e. i.e. sensor electronics are configured to determine, the end of life status comprises using a probability analysis (see Abstract and paragraphs 0007 and 0020: discusses probability analysis when determining sensor accuracy/malfunction).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Schuster with the teachings of Duke, i.e. weighing a plurality of factors when evaluating the status of the analyte/glucose sensor, for the advantageous benefit of increasing the accuracy/operational status evaluation of the glucose sensor via determining a probability of sensor accuracy. 

Allowable Subject Matter
Claim 26 and 42 would be allowable if rewritten to overcome the Double Patenting Rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As per claims 26 and 42, the prior art discloses the limitations discussed above. However the prior art fails to disclose wherein translating an output of end of life risk factor values comprises determining a likelihood of recovery, i.e. wherein the sensor electronics are configured to translate an output of end of life risk factor values by determining a likelihood of recovery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865